Citation Nr: 1137951	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for the right foot, post bunionectomy, right great toe, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The appellant had active service from July 1991 until March 1992, and from January 1993 until January 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant was scheduled for a Travel Board hearing in February 2010; however, she did not appear for the hearing.  In April 2010, this matter was remanded to the RO via the Appeals Management Center (AMC) for additional development.


FINDING OF FACT

Right foot, post bunionectomy of the right great toe has been productive of mild impairment to the walking, standing, and distance movement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right foot, post bunionectomy of the right great toe has not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5280 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in August 2005 and information provided with her July 2006 statement of the case that fully addressed all notice elements.  These documents informed the appellant of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a supplemental statement of the case in July 2006.  The Veteran has not indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded a VA examination in June 2010, during which the examiner took down the Veteran's history, considered the lay evidence presented, performed appropriate diagnostic testing, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating On Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the right foot disability at issue has not significantly changed during the period on appeal, and a uniform evaluation is warranted.

In the October 2005 rating decision on appeal, the Veteran's 10 percent rating the right great toe, status post-Austin bunionectomy, was continued as effective January, 1995.  The Veteran's post-bunionectomy residuals are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5280 (2011).  Hyphenated Codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.71a, DC 5280 for unilateral hallux valgus.

Under DC 5280, a 10 percent rating is warranted with unilateral hallux valgus which has been operated with resection of the metatarsal head; or when hallux valgus is severe and equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280 (2011).

A rating higher than 10 percent is not available under DC 5280.  Accordingly, the Board considers whether another applicable Code may be available to support a higher rating.  To that end, the Board notes that the only Codes relating to the feet or toes with ratings of higher than 10 percent are DC 5276 (flatfoot), DC 5278 (clawfoot), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones), and DC 5284 (other foot injuries).  As the evidence discussed below indicates, the Veteran does not have flatfoot, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones - thus these Codes are not applicable.  With regard to DC 5284, a 20 percent rating may be assigned for moderately severe foot injuries and a 30 percent rating is warranted on evidence of a severe foot injury.  38 C.F.R. § 4.71a (2011).

Before proceeding, the Board notes that in a rating decision of July 2011, the RO assigned a separate 10 percent rating for osteoarthritis of the right great toe, secondary to the Veteran's bunionectomy.  The Veteran has not appealed from this assignment, and thus the matter of a higher rating for osteoarthritis is not before the Board.

In November 2004 the Veteran reported for fitting of a custom foot orthoses.  On examination, she had a surgical scar on the right first toe, and some thinning of the fat pads under the metatarsal heads of both feet.  There were no other deformities observed.

On VA examination in August 2005, the right foot had no tenderness, weakness, edema atrophy or disturbed circulation.  There was no valgus present and no fore-foot/mid-foot malalignment.  X-ray findings in the right foot were abnormal, and showed some degenerative changes in the right first toe.  Weight-bearing x-ray images, however, were normal.

An August 2005 treatment note shows that hallux rigidus was present in the right foot.  Pain came and went, but was especially present on motion of the right toe.  Pain was at a level of three out of ten. 

On podiatry evaluation in August 2006, the Veteran had right first toe pain on ambulation.  The skin showed a sunken scar on the toe where the Veteran's bunion had been removed.  Radiographic images showed diminished joint space and spurring.  Hallux limitus/rigidus was noted, with entrapment of the medial dorsal cutaneous nerve in the old scar of the right foot.  A later August 2006 note indicates that the Veteran was given an injection into the right great toe in an effort to free the nerve from entrapment.

On VA examination in June 2010, the Veteran complained of residual pain and stiffness at the right first metatarsophalangeal joint, which she managed with nonsteroidal anti-inflammatory medication and Tylenol.  A physical examination showed no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  The foot was described as normal, with normal longitudinal arch architecture and normal function of tibialis posterior and tendo-Achilles bilaterally.  There was painful motion in the right first toe and tenderness in and about the toe.  There were functional limitations for standing and walking evident with standing and gait examinations.  The Veteran showed absent purchase and ground contact with absent plantar flexion beyond the neutral position.  Walking, standing, and distance movement abilities were considered at least mildly impaired as a result of the right first toe disability.  The Veteran's right toe scar was one centimeter in length, and mildly hyperpigmented.  The assessment was of postoperative mild right hallux varus with osteoarthritis/hallux limitus of the right first toe, and loss of propulsive function of the right hallux.  The Veteran's surgical scar included adhesions and subcutaneous tissue associated with the surgical scar.

After a careful review of the evidence above, the Board finds the Veteran's right first right toe post-bunionectomy residuals are not more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates unilateral hallux valgus which has been operated with resection of the metatarsal head or when hallux valgus is severe and equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280 (2011).  A rating in excess of 10 percent is not available under the Code.  The Board also reiterates that the Veteran does not have flatfoot, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones and thus ratings under the associated Codes are not for application.

The Board has also considered whether a higher rating may be assigned under DC 5284.  Under that Code a 20 percent rating may be assigned for moderately severe foot injuries and a 30 percent rating is warranted on evidence of a severe foot injury.  38 C.F.R. § 4.71a, DC 5284 (2011).  The evidence indicates, however, that the Veteran's right first toe disability is only mildly impairing, and only to the areas of walking, standing, and distance movement.  There is no evidence, lay or otherwise, that would indicate that the Veteran's right first toe injury is a moderately severe disability.  We also note that hallux rigidus has been identified.  However, that diagnostic code establishes that the condition is to be rated as hallux valgus, severe.  Since that appellants evaluation contemplates severe hallux valgus, the code does not provide a basis for a higher evaluation.

The Veteran has asserted that residuals of her right great toe bunionectomy are more than 10 percent disabling.  While the Board finds that her testimony relating to symptomatology is competent and credible, even when accepted as true, her endorsements do not provide a basis for an evaluation of greater than 10 percent.

With regard to her post-operative scar, the Veteran has made no complaints regarding her scar.  There is no evidence of ulceration, instability, significant tissue loss, abnormal texture or limitation of motion associated with the scar.  Her scar is neither unstable, nor painful, and the Board finds that a separate compensable rating for the scar is not warranted.  38 C.F.R. § 4.1118 (2011).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluation assigned adequately contemplate the claimant's level of disability and symptomatology.


ORDER

An evaluation in excess of 10 percent for post bunionectomy of the right great toe is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


